DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah B. Foley, Reg. No. 63,321 on April 20, 2022.
The application has been amended as follows: 
Please further amend claims 21,32 and 40 based on the claim set of January 18, 2022 as follows, wherein [[brackets]] is deletion and underline is addition:












21. (Further Currently Amended) A computer-implemented method comprising: performing, by at least one processor, a first extraction stage comprising: 
extracting a first feature from an image of a whole scale, wherein the first feature characterizes [[contextual]] information about context of the image with numeric values, and 
identifying one or more candidate face regions of the image based on the extracted first feature; 
performing a second extraction stage comprising extracting a second feature from the identified one or more candidate face regions, wherein the second feature characterizes information face regions; 
performing a joint feature stage comprising: 
obtaining the first feature, obtaining the second feature, and 
identifying at least one face region of the image based on the obtained first feature and the obtained second feature.  






32. (Further Currently Amended) A device comprising: 
a processing unit; 
a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, causing the device to: 
perform a first extraction stage comprising: 
extracting a first feature from an image of a whole scale, wherein the first feature characterizes [[contextual]] information about context of the image with numeric values, and 
identifying one or more candidate face regions of the image based on the extracted first feature; 
perform a second extraction stage comprising extracting a second feature from the identified one or more candidate face regions using a second objective function, wherein the second feature characterizes information in a local scale, which is at the same scale as the whole scale, of the image with numeric values, comprises normalized face poses, and provides details of a rotation or scale variation inside the identified one or more candidate [[object]] face regions; 
perform a joint feature stage comprising: 
obtaining the first feature, 
obtaining the second feature, and 
identifying at least one face region of the image based on the obtained first feature and the obtained second feature.  


40. (Further Currently Amended) A computer program product being tangibly stored on a machine-readable storage medium and comprising machine-executable instructions, the instructions, when executed on at least one processor of a device, causing the device to: 
perform a first extraction stage comprising: 
extracting a first feature from an image of a whole scale, wherein the first feature characterizes [[contextual]] information about context of the image with numeric values, and 
identifying candidate face regions of the image based on the extracted first feature, a totality of the identified candidate face regions comprising less than the whole scale using a first objective function; 
perform a second extraction stage comprising extracting a second feature from a plurality of the identified candidate face regions using a second objective function, wherein the second feature characterizes information in a local scale, which is at the same scale as the whole scale, of the image with numeric values, comprises normalized face poses, and provides details of a rotation or scale variation inside the identified one or more candidate [[object]] face regions; 
perform a joint feature stage comprising: 
obtaining the first feature, 
obtaining the second feature, and 
identifying at least one face region of the image based on the obtained first feature and the obtained second feature.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered. Claims 21-40 are pending, wherein claims 21,32 and 40 are further amended via the above EXAMINER’S AMENDMENT.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Accordingly, 35 USC 112(f) is NOT invoked in claims 21-40.
Claim 21, line 10 (including claims 32 and 40) includes the Markush limitation “a rotation or scale variation” and is treated as such. Thus, the Markush limitation has been fully searched.
The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”











	The claimed “extracting” (as in “extracting a first feature from an image” is interpreted in light of applicant’s disclosure and definition thereof wherein definition 3 (US) and 2 (UK) are “taken”:
extract
verb (used with object)
1	to get, pull, or draw out, usually with special effort, skill, or force:
to extract a tooth.
2	to deduce (a doctrine, principle, interpretation, etc.):
He extracted a completely personal meaning from what was said.
3	to derive or obtain (pleasure, comfort, etc.) from a particular source:
He extracted satisfaction from the success of his sons.

wherein “derive” is defined:
derive
1	to receive or obtain from a source or origin (usually followed by from).

BRITISH DICTIONARY DEFINITIONS FOR EXTRACT
verb (tr)
1	to withdraw, pull out, or uproot by force
2	to remove or separate























The claimed “context” (as in “the first feature characterizes [[contextual]] information about context of the image” in claim 21 via the above EXAMINER’S AMENDMENT) is interpreted as plain meaning in light of applicant’s disclosure and definition thereof, via Dictionary.com, wherein:
-- the set of circumstances or facts that surround a particular event, situation, etc.--; or
-- the conditions and circumstances that are relevant to an event, fact, etc--

is “taken” as the meaning of “context” via MPEP 2111.01:
context
noun
2	the set of circumstances or facts that surround a particular event, situation, etc.

BRITISH DICTIONARY DEFINITIONS FOR CONTEXT
context
noun
2	the conditions and circumstances that are relevant to an event, fact, etc

In contrast, previously claimed “contextual information” appears as a term of art (based on the NPL search of 4/19/22) in the particular field of deep convolutional neural networks and the word itself “contextual information” is not in applicant’s disclosure. 
The claimed “candidate” (as in “identifying one or more candidate face regions” in claim 21, line 5) is interpreted in light of applicant’s disclosure and definition thereof wherein definition 3 is “taken”:
BRITISH DICTIONARY DEFINITIONS FOR CANDIDATE
candidate
noun
1	a person seeking or nominated for election to a position of authority or honour or selection for a job, promotion, etc
2	a person taking an examination or test
3	a person or thing regarded as suitable or likely for a particular fate or position:
this wine is a candidate for his cellar


The claimed “A computer program product being tangibly stored on a machine-readable storage medium” in claim 40 is interpreted in light of applicant’s disclosure, as one of ordinary skill in the art of media would, emphasis added:
“[0089]   In the context of this disclosure, a machine readable medium may be any tangible medium that may contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device. The machine readable medium may be a machine readable signal medium or a machine readable storage medium. A machine readable medium may include but not limited to an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples of the machine readable storage medium would include an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.”











Response to Arguments
II.	 Objection of Claims 21-40
Applicant’s arguments, see remarks. page 8, filed 1/18/2022, with respect to the claim objection have been fully considered (via said above EXAMINER’S AMENDMENT) and are persuasive. The claim objection of claims 21-40 in the Office action of 10/15/2021 has been withdrawn. 
III.	Rejection of Claims 21-40 under 35 USC 103
Applicant’s arguments, see remarks, pages 8-10, filed 1/18/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 21-40 in the Office action of 10/15/2021 has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims, via the above EXAMINER’S AMENDMENT, are allowed for:
A)	the same reasons in said applicant’s remarks, pages 8-10; and
B)	the claimed “context” in relation to the claimed combination of:
“wherein the second feature 

characterizes information in a local scale, which is at the same scale as the whole scale, of the image with numeric values, 

comprises normalized face poses, and 

provides details of a rotation or scale variation inside the identified one or more candidate [[object]] face regions” 

is a claimed arrangement that is not anticipated or obvious in the prior art. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yim et al. (Rotating Your Face Using Multi-task Deep Neural Network) teaches the claimed:
	comprises normalized face poses (or “face…poses”, pg. 677, r.col., 1st full para, 6th S, in fig. 2: face images at different angles: -45 to +45 degrees).
Ouyang et al. (DeepID-Net: Deformable Deep Convolutional Neural Networks for Object Detection) teaches the claimed:
context (via “global contextual information”, pg. 2405, l.col. 1st full para, last S).
Asthana et al. (Fully Automatic Pose-Invariant Face Recognition via 3D Pose Normalization) teaches the claimed:
	normalized (via “pose-normalize”, i.e., “synthesize a frontal view of each face image”, pg. 937, 1. Introduction, 2nd S).
	




A combination of the above three references with Szegedy et al. (Deep Neural Networks for Object Detection) was considered under 35 USC 103. The combined four references is not an obvious combination to one of ordinary skill in the art of deep neural networks. Said one of ordinary skill in the art of deep learning neural networks would of reasonably stopped upon the combination of incorporating Ouyang’s contextual information and not continue with the combination of Yim and Asthnana because Ouyang already detects, i.e., recognizes, people. To provide another teaching of recognition of people via Yim and Asthana to the combination of Szegedy in view of Ouyang under 35 USC 103 is redundant or extraneous people-recognition or the teachings of Yim and Asthana would render the gist (such as Szegedy: fig. 2 looping or refining cropped boxes upon the same scale) of Szegedy non-existent and is more directed to hindsight in view of applicant’s disclosure than what the art teaches to one of ordinary skill of deep networks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667